DETAILED ACTION
Claims 1-20 filed February 10th 2020 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara et al. (PCT/JP2015/06635) in view of Evreinov et al. (US2016/0282970). The Examiner will be citing from US2017/0176268 as the translation of the Japanese patent PCT/JP2015/06635.

 	Consider claim 1, where Kihara teaches a stylus, comprising: a housing comprising a user grip region on an outer surface of the housing, (See Kihara figure 6 and paragraph 76-78 where there is a housing 101 and where there is a piezoelectric sensor 20A to detect the holding state of the pen, thereby defining a user grip region that detects the user’s grip) wherein the housing extends continuously about a longitudinal axis of the stylus to define an outer periphery of the stylus, (See Kihara figure 6, 12 and paragraph 76-78 where the housing 101 defines the outside of the pen stylus and extends into a cylindrical shape)  and a piezoelectric device positioned against an inner surface of the housing at the user grip region and forming a helical shape that winds at least once about the longitudinal axis; (See Kihara figure 8, 12 and paragraph 82-85 where the piezoelectric sensor 20C may take the form of a helical shape that winds around the longitudinal axis of the pen.)  wherein the user grip region of the housing is deformable, such that an input force that deforms the user grip region of the housing is transmitted to the piezoelectric device to produce an input signal (See Kihara paragraph 129 where a press of a person will cause displacement of a piezoelectric sensor that then outputs a frequency signal) 
 	Kihara teaches a piezoelectric device that is used to deform to produce an input signal. However Kihara does not explicitly teach such that haptic feedback provided by the piezoelectric device deforms the user grip region. However, in the same field of endeavor of haptic styluses Evreinov teaches such that haptic feedback provided by the piezoelectric device deforms the user grip region. (See Evreinov paragraph 63, 91 where Evreinov discusses a programmable smart get that can be used to generate haptic feedback to the user such as simulated textures and haptic cues such as forces, vibrations, and movements) Therefore, it would have been obvious for one of ordinary skill in the art to modify the piezoelectric electric material of Kihara to act as both actuator and sensor as taught by Evreinov. (See Evreinov paragraph 116) One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of performing a substitution of a piezoelectric device with a self-sensing actuator piezoelectric device that yielded predictable results.

(See Evreinov paragraph 113, where the stylus housing can have any non-circular shape with a flat or slightly concave surface.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the housing of Kihara to incorporate the flat teachings of Evreinov. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of better fitting the hand from an ergonomic point of view. (See Evreinov paragraph 113)

 	Consider claim 4, where Kihara in view of Evreinov teaches the stylus of Claim 1, further comprising an additional piezoelectric device, wherein the piezoelectric device and the additional piezoelectric device are disposed at different circumferential locations along the inner surface of the housing. (See Evreinov paragraph 45 where the EAP (electro active polymer) comprises a plurality of pins located around the grip region.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the housing of Kihara to incorporate the teachings of Evreinov. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of adding additional components to perform the same haptic feedback function to yield predictable results.  

 	Consider claim 5, where Kihara in view of Evreinov teaches the stylus of Claim 1, further comprising an additional piezoelectric device, wherein the piezoelectric device and the additional piezoelectric device are disposed at different longitudinal locations along the inner surface of the housing. (See Evreinov paragraph 45, 69 where the EAP (electro active polymer) comprises a plurality of pins located around the grip region where the pins can be arranged along the longitudinal axis.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the housing of Kihara to incorporate the teachings of Evreinov. One of ordinary skill in the art would have been motivated to 

 	Consider claim 6, where Kihara in view of Evreinov teaches the stylus of Claim 1, further comprising a communication component to communicate the input signal to an external device, wherein the haptic feedback is provided in response to an action signal received from the external device. (See Evreinov paragraph 67 where the stylus can respond in accordance with the application context on the external portable electronic device) Therefore, it would have been obvious for one of ordinary skill in the art to modify the housing of Kihara to incorporate the teachings of Evreinov. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing feedback to the user for a better user experience. 

	Consider claim 7, where Kihara in view of Evreinov teaches the stylus of Claim 6, wherein the input signal comprises instructions to alter a setting of the external device, and the haptic feedback is provided upon confirmation that the input signal has been received by the external device. (See Evreinov paragraph 3, 60, 91-92 where the stylus can respond in accordance with the application context on the external portable electronic device, where the haptic feedback is provided to confirm that the stylus has reached the appropriate starting point. Thus, when the pen input is moved to the appropriate location, the haptic feedback is provided to confirm.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the housing of Kihara to incorporate the teachings of Evreinov. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing feedback to the user for a better user experience.

(See Kihara figure 6, 12 and paragraph 76-78 where the housing 101 defines the outside of the pen stylus and extends into a cylindrical shape)  and a piezoelectric device positioned against an inner surface of the housing at the user grip region and being coupled to opposing sides of the inner surface of the housing and extending through the central axis of the stylus (See Kihara paragraph 76-77 and abstract where the piezoelectric sensor is in contact with the inner wall of the housing spreads through the entire circumferential direction of the housing) wherein the user grip region of the housing is deformable, such that an input force that deforms the user grip region of the housing is transmitted to the piezoelectric device to produce an input signal. (See Kihara paragraph 129 where a press of a person will cause displacement of a piezoelectric sensor that then outputs a frequency signal) 
 	Kihara teaches a piezoelectric device that is used to deform to produce an input signal. However Kihara does not explicitly teach such that haptic feedback provided by the piezoelectric device deforms the user grip region. However, in the same field of endeavor of haptic styluses Evreinov teaches such that haptic feedback provided by the piezoelectric device deforms the user grip region. (See Evreinov paragraph 63, 91 where Evreinov discusses a programmable smart get that can be used to generate haptic feedback to the user such as simulated textures and haptic cues such as forces, vibrations, and movements) Therefore, it would have been obvious for one of ordinary skill in the art to modify the piezoelectric electric material of Kihara to act as both actuator and sensor as taught by Evreinov. (See Evreinov paragraph 116) One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of performing a substitution of a piezoelectric device with a self-sensing actuator piezoelectric device that yielded predictable results.


 	Consider claim 9, where Kihara in view of Evreinov teaches the stylus of Claim 8, wherein at least a portion of the inner surface of the housing or at least a portion of an outer surface of the housing is flat. (See Evreinov paragraph 113, where the stylus housing can have any non-circular shape with a flat or slightly concave surface.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the housing of Kihara to incorporate the flat teachings of Evreinov. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of better fitting the hand from an ergonomic point of view. (See Evreinov paragraph 113)

 	Consider claim 11, where Kihara in view of Evreinov teaches the stylus of Claim 8, further comprising an additional piezoelectric device, wherein the piezoelectric device and the additional piezoelectric device are disposed at different circumferential locations along the inner surface of the housing. (See Evreinov paragraph 45 where the EAP (electro active polymer) comprises a plurality of pins located around the grip region.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the housing of Kihara to incorporate the teachings of Evreinov. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of adding additional components to perform the same haptic feedback function to yield predictable results.  

 	Consider claim 12, where Kihara in view of Evreinov teaches the stylus of Claim 8, further comprising an additional piezoelectric device, wherein the piezoelectric device and the additional piezoelectric device are disposed at different longitudinal locations along the inner surface of the housing. (See Evreinov paragraph 45, 69 where the EAP (electro active polymer) comprises a plurality of pins located around the grip region where the pins can be arranged along the longitudinal axis.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the housing of Kihara 

 	Consider claim 13, where Kihara in view of Evreinov teaches the stylus of Claim 8, further comprising a communication component to communicate the input signal to an external device, wherein the haptic feedback is provided in response to an action signal received from the external device. (See Evreinov paragraph 67 where the stylus can respond in accordance with the application context on the external portable electronic device) Therefore, it would have been obvious for one of ordinary skill in the art to modify the housing of Kihara to incorporate the teachings of Evreinov. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing feedback to the user for a better user experience.

 	Consider claim 14, where Kihara in view of Evreinov teaches the stylus of Claim 13, wherein the input signal comprises instructions to alter a setting of the external device, and the haptic feedback is provided upon confirmation that the input signal has been received by the external device. (See Evreinov paragraph 3, 60, 91-92 where the stylus can respond in accordance with the application context on the external portable electronic device, where the haptic feedback is provided to confirm that the stylus has reached the appropriate starting point. Thus, when the pen input is moved to the appropriate location, the haptic feedback is provided to confirm.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the housing of Kihara to incorporate the teachings of Evreinov. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing feedback to the user for a better user experience.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara in view of Evreinov as applied to claim 1 above, and further in view of Butler et al. (US9,552,049)

	Consider claim 3, where Kihara in view of Evreinov teaches the stylus of Claim 1, however, they do not explicitly teach further comprising a guidetube extending within the piezoelectric device, wherein the piezoelectric device and the guidetube are radially separated by an annular gap. However, in the same field of endeavor Butler teaches a guidetube extending within the piezoelectric device, wherein the piezoelectric device and the guidetube are radially separated by an annular gap. (See Butler figure 3 and col 8 lines 29 – col 9 line 12 where the grip switch contains a rigid electrode (guide tube) that has spacers between the rigid electrode and the grip switch which may be formed of piezoelectric materials. Thus, forming annular gaps where the spacers are not present.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Kihara with the support structure taught in Butler. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of /benefit of better structural stability. 

Consider claim 10, where Kihara in view of Evreinov teaches the stylus of Claim 8, further comprising a guidetube extending within the housing, wherein the guidetube forms openings and the piezoelectric device extends through the openings. (See Butler figure 3 and col 8 lines 29 – col 9 line 12 where the grip switch contains a rigid electrode (guide tube) that has spacers between the rigid electrode, thereby forming a guidetube with gaps. The grip switch which may be formed of piezoelectric materials. Thus, forming annular gaps where the piezoelectric device can extend into.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Kihara with the support structure taught in Butler. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of /benefit of better structural stability. 


Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: It should be noted that Evreinov’s stylus (used in the rejection of claims 1-14) could be construed as having an extension arm. The stylus covering 130 contains a plurality of external shells 130a which are separated by splits 144. Since the external shells 130a are separated by the openings formed by the splits 144, the external shells could be interpreted as the claimed extension arm in claim 15. Evreinov teaches providing haptic feedback, however, Evreinov is silent regarding the limitation “haptic feedback provided by the piezoelectric device moves the extension arm and deforms the housing.” Gdala et al. (US2017/0200881) teaches a piezoelectric device that deforms the housing (See Gdala figures 10a-c). The Examiner finds it non obvious to combine the teachings of Evreinov and Gdala to arrive at the claimed limitation as it would render Evreinov unsuitable for its intended purpose. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624